

Exhibit 10

SETTLEMENT AGREEMENT
 AND
RELEASE


This Settlement Agreement and Release (the "Agreement") is entered into as of
the 1st day of June, 2006, by and between Diversified Financial Resources
Corporation, a corporation (“DVFN”) and Diversified Holdings I, Inc., a Nevada
corporation ("DHI").


RECITALS


A. WHEREAS, DVFN and DHI entered into a Stock Purchase Agreement dated June 30,
2003: and


B. WHEREAS, DVFN has payment and delivery obligations to DHI under the terms and
conditions of that Stock Purchase Agreement that remain to be paid or performed;
and.


C. WHEREAS, the parties desire in exchange for the releases and promised
delivery designated herein to release and discharge any and all claims that
exist between the parties hereto arising from that Stock Purchase Agreement;


NOW THEREFORE, in consideration of the mutual covenants contained herein which
are acknowledge to be good and valuable consideration the parties agree as
follows:



1.  
DVFN shall deliver to DHI 25,000,000 (Twenty Five Million) shares of DVFN common
stock. DVFN shall not object to the issuance of these shares without a
restrictive legend, pursuant to the provisions of 144(k) upon being provided
with a legal opinion that supports such a position and DVFN shall issue 937,500
(Nine Hundred Thirty Seven Thousand Five Hundred) shares of restricted common
stock to DHI




2.  
DVFN and DHI shall each release and discharge the other parties from any and all
charges, claims and rights that were asserted or could have been asserted as to
the other party arising out of the June 30, 2003 Stock Purchase Agreement upon
the execution and performance provided for herein.

 

3.  
Except as expressly set forth in this agreement, the parties hereby release,
acquit and forever discharge each other, their present and former officers,
directors, members, employees, affiliates, owners, partners, attorneys, agents,
successors and assigns, of and from any and all claims, demands, promises,
costs, damages, expenses and/or causes of action of any nature whatsoever, which
exist or may exist, as of the date of this agreement, including, but not limited
to, those claims which are made or could be made in a legal action, whether
known or unknown, liquidated or contingent. In this regard, the parties
acknowledge and represent that they have made their own investigation with
respect to the claims involved in any prior dealings and the advisability of
settlement and that they have not relied upon any representations of any other
party to this agreement in agreeing to settlement of the all claims and the
mutual release contained herein.




4.  
The parties acknowledge and agree that this agreement is entered into in
settlement and compromise of disputed or potential claims and shall not
constitute an admission of any evidence of wrongdoing by any party and that each
party denies any liability to any other party to this agreement.




5.  
DVFN understands that DHI is relying upon DVFN's representations and warranties
as contained in this Agreement and the settlement of claims as set forth herein.




6.  
Should legal action be necessary to enforce, construe, rescind, terminate or
recover for the breach of the provisions of this agreement, the prevailing part
or parties shall be entitled to recover all costs of suit, including reasonable
attorney's fees.




7.  
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Utah.




8.  
The individuals signing this Agreement warrant that they have full authority to
bind their principals as parties to this Agreement.

 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.
 
 
DIVERSIFIED FINANCIAL                        DIVERSIFIED HOLDINGS I, INC.
RESOURCES CORPORATION


/s/ Elson Soto, Jr.                                            /s/ Richard
Surber .
By: Elson Soto, Jr.                                          By: Richard Surber
Title: President                                               Title: President
 
 
 
2

--------------------------------------------------------------------------------

 
 